Citation Nr: 0111431	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-07 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective hearing.  



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




REMAND

The appellant had active military service from November 1942 
to April 1946.  His claim comes before the Board of Veterans' 
Appeals (Board) from a September 1998 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which informed him that because he had 
failed to timely appeal an "April 1947 decision" it had 
become final.  The veteran files a claim to reopen, the RO 
denied it and, after receiving a notice of disagreement (NOD) 
from the appellant in September 1998, the RO issued a 
Statement of the Case in March 2000, informing him that he 
had not filed a timely NOD with an "April 1946 rating 
decision."  Thus, the RO construed the issue as whether the 
appellant filed a timely appeal of the April 1946 rating 
decision.  

Review of the claims file reveals that the appellant 
initially filed a claim for service connection for defective 
hearing in April 1946, which the RO denied in an April 1946 
rating decision.  However, the appellant submitted a timely 
NOD as to that decision in July 1946.  The Board subsequently 
denied the claim in April 1947.  Hence, the appellant did not 
fail to timely appeal the April 1946 rating decision, and he 
could not appeal the April 1947 Board decision.  The Board 
further notes that the appellant requested in an August 1998 
statement (VA Form 21-4138) that he be allowed to reopen his 
claim for service connection for defective hearing.  
Therefore, his current claim is whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for defective hearing; not whether an 
appeal of an April 1946 rating decision was timely filed.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the claim is remanded for the following actions:

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers from whom he has 
received treatment for defective hearing since 
1946, and, if possible, specify the appropriate 
dates of treatment.  Then, after any necessary 
authorization is obtained from the appellant, 
the RO should obtain copies of all treatment 
records for the appellant from the health care 
providers identified and associate them with 
the claims file.  

2.  Following completion of the above request, 
the RO should schedule the appellant for a VA 
audiological examination.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  He should be requested to 
identify all current hearing disorders, and to 
express an opinion as to whether it is at least 
as likely as not that the appellant has 
defective hearing that had its origin in 
service.  The examiner should provide complete 
rationale for all conclusions reached.  

3.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and should be afforded an appropriate period of 
time to respond.  Thereafter, the case should be returned to 
the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion is intimated by this REMAND as to 
the merits of his claim, and he is not required to undertake 
any additional action until he receives further notification 
from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


